DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                               
                                        Election/Restrictions 
2.    Applicant’s election of Group I (claims 1-14 and 21-22) filed on 08/12/2021 and withdrawn Group II (claims 15-20) has been acknowledged and considered.
     Because Applicants did not distinctly and specifically point out the supposed error in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)). Applicants have the right to file a divisional application covering the subject matter of the non-elected claims (claims 15-20).
        Claims 1-22 are currently pending in the application.
                                          Oath/Declaration
3.     The oath/declaration filed on 06/08/2020 is acceptable.
                          Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 06/08/2020.

This application is in condition for allowance except for the following formal matters:
       Specification
       The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
Non-elected cancellations
     Claims 15-20 currently pending but are withdrawn from consideration.    
     These claims need to be canceled prior to allowance of this application.
                                     Allowable Subject Matter
5.   Claims 1-14 and 21-22 are allowed.
      The following is a statement of reason for the indication of allowable subject matter:
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach an organic light emitting diode display, comprising an etch stop layer disposed on the pixel electrode, wherein an upper surface of the pixel electrode is exposed by the etch stop layer; a partition disposed on the etch stop layer, wherein the upper surface of the pixel electrode is exposed by the partition, wherein the etch stop layer covers an edge and a side surface of the pixel electrode, in combination with the other structures, as cited in the independent claim 1.
       Claims 2-8 are directly or indirectly depend on the independent claim 1.       
       Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach an organic light emitting diode display, comprising an etch stop layer disposed on the pixel electrode, wherein an upper surface of the pixel electrode is exposed by the etch stop layer; a partition disposed on the etch stop layer, wherein the upper surface of the pixel electrode is exposed by the partition; and the etch stop layer is disposed at an edge of the upper surface of the pixel electrode, in combination with the other structures, as cited in the independent claim 9.
    Claims 10-14 are directly depend on the independent claim 9.       
    Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach an organic light emitting diode display, comprising an etch stop layer disposed on an upper surface of the pixel electrode; a partition disposed on the etch stop layer; and the partition, wherein the etch stop layer covers an edge of the pixel electrode, in combination with the other steps, as cited in the independent claim 21.
    Claim 22 is directly depend on the independent claim 21.       
     Prosecution on the merit is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11, 453 O.G. 213.
      A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
      When responding to the Office action, Applicants’ are advice to provide the Examiner with the line numbers and page numbers in the application and/or references cited to assist the Examiner to locate the appropriate paragraphs.      
                                   Cited Prior Arts
6.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. TSAI et al. (U.S. Publication No. 2014/0139774 A1), TIAN et al. .
                                                        Conclusion
7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    
/PHUC T DANG/Primary Examiner, Art Unit 2892